Citation Nr: 0417808	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-16 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for chronic low back disability 
and, if so, whether service connection for chronic low back 
disability is warranted. 


INTRODUCTION

The veteran had active military service from November 1943 to 
December 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Although the veteran initially requested a Board hearing, he 
later withdrew that request.  The Board remanded the case in 
July 2003. 




FINDINGS OF FACT

1.  By rating decision in August 1947, service connection for 
low back disability was denied; a notice of disagreement was 
not received to initiate an appeal from that determination. 

2.  Certain evidence received since the August 1947 rating 
decision raises a reasonable possibility of substantiating 
the veteran's claim. 

3.  The veteran does not suffer from current, chronic low 
back disability or other chronic disability related to any 
low back injury during service. 


CONCLUSIONS OF LAW

1.  The August 1947 rating decision which denied entitlement 
to service connection for low back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the August 1947  rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for low back disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003). 

3.  Chronic low back disability was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. § 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for low back 
disability was denied by rating decision in August 1947.  
Despite the veteran's contention that he has no recollection 
of that decision, the record shows that by letter dated in 
September 1947 he was advised of that determination and 
furnished notice of appellate rights and procedures.  
However, a timely notice of disagreement was not received to 
initiate an appeal.  That decision therefore became final.  
38 U.S.C.A. § 7105(c).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

In December 2001, the veteran again requested service 
connection for low back disability, and this communication 
effectively constituted a request to reopen his claim.  For 
purposes of this decision, new and material evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

Although it appears that the RO may have determined that new 
and material evidence was received to reopen the claim, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Evidence received since the August 1947 rating decision 
includes private and VA medical reports as well as statements 
from the veteran.  To the extent that the veteran is now 
claiming lower extremity symptomatology which appears to be 
supported by these medical reports, the Board believes the 
evidence may be considered new and material.  The claim has 
therefore been reopened.  

Before turning to the merits, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision, statement of the case, and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a December 2001 letter, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO's VCAA letter was sent to the veteran in December 
2001, prior to the January 2002 rating decision which gives 
rise to this appeal.  The VCAA notice was therefore timely.  

The Board also finds that the assistance requirements have 
been met.  The claims file includes service medical records, 
VA medical records, and private medical records.  The veteran 
was afforded a VA examination, and the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  It appears that the RO 
has made appropriate efforts to obtain all available evidence 
identified by the veteran.  The Board notes that one 
physician is deceased according to the veteran.  No 
additional available evidence has been identified by the 
veteran. 

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At this point, the Board notes that the veteran was awarded 
the Purple Heart and that certain records reference combat 
action.  The provisions of 38 U.S.C.A. § 1154(b) are 
therefore for consideration.  Therefore, although service 
medical records do not document the claimed low back injury, 
for purposes of this decision the fact of such injury is 
conceded due to the veteran's combat participation. 

However, neither the August 2002 examination by Charles 
Glatstein, M.D. nor the December 2003 VA examination resulted 
in medical diagnoses of current low back disability.  Dr. 
Glatstein merely referred to a history of broken back and the 
December 2003 VA examination resulted in a diagnosis of 
chronic low back pain without signs of radiculopathy or 
myelopathy.  The VA examiner was unable to find objective 
findings supporting spine pathology.  Examination of the back 
revealed no deformity or scoliosis, no vertebral body 
tenderness, no paraspinal muscle tenderness or spasm, and 
straight leg raising was negative.  The veteran walked into 
the exam room unassisted and did not appear to be in pain.  
He was able to walk on heels and toes unassisted and was able 
to squat and stand. 

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
report symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The Board acknowledges the veteran's complaints of 
pain.  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Moreover, a diagnosis of 
"history" of a disability with residuals is not evidence of 
a service-connected disease or injury where it was a 
diagnosis based on history but unsupported by service medical 
records.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 
(1999).  

With regard to the veteran's complaints of lower extremity 
numbness, Dr. Glatstein reported in his August 2002 report 
that he did not feel that the claimed low back fracture could 
have caused numbness of the feet.  Based on the veteran's 
subjective complaints there was no indication of a 
lumbosacral radiculopathy.  Rather, he reported that the 
stocking pattern was indicative of a peripheral 
polyneuropathy.  Based on this medical evidence, the Board 
finds that the preponderance of the evidence is against a 
nexus between the veteran's lower extremity complaints and 
the claimed inservice low back injury.  

The Board observes that the veteran's musculoskeletal system 
was evaluated as normal at the time of discharge examination 
in December 1945.  Moreover, x-rays taken in connection with 
a VA examination in July 1947 were essentially normal.  While 
a diagnosis of low back strain, symptomatic, was made in July 
1947, it would appear that this was made solely on the 
veteran's reported symptoms as opposed to any clinical or x-
ray findings.  At any rate, again conceding that the veteran 
did injury his low back during service, the preponderance of 
the evidence is against a finding that the veteran currently 
suffers from a medically diagnosed chronic low back 
disability related to his service which ended in December 
1945.  The inservice low back injury was apparently acute in 
nature and has not resulted in current chronic low back 
disability. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The veteran's claim of service connection for low back 
disability has been reopened.  To this extent, the appeal is 
granted.  

Entitlement to service connection for chronic low back 
disability is not warranted.  To this extent, the appeal is 
denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



